INTERLOCUTORY ORDER
Newman, Senior Judge:
The subject action is before the court on an order from the United States Court of Appeals for the Federal Circuit (“CAFC”) reversing and remanding this court’s decisions. Marubeni America Corporation v. United States _Fed. Cir. _C.A. 96-1310 (1997). The CAFC’s mandate having been issued on July 14, 1997, it is hereby:
Ordered that this court’s Judgment Orders of October 3,1995 and January 23,1996, granting defendant’s motion for summary judgment with respect to the classification of the subject merchandise identified as seamless copper tube, or as Thermofin Tube, with or without other words of description, are vacated; and it is further
Ordered that the classification by the United States Customs Service of the subject merchandise, identified as seamless copper tube, or as Thermofin Tube, with or without other words of description, under subheading 7407.10.10, HTSUS is overruled; and it is further
Ordered that the United States Customs Service shall reclassify the subject merchandise under subheading 7411.10.10, HTSUS, and shall reliquidate the entries listed on Schedules A and B attached hereto, covering said merchandise, and refund all excess duties; and it is further
Ordered that the United States Customs Service shall pay interest on the excess duties refunded for the entries listed on Schedule A, pursuant to 19 U.S.C. § 1520(d) (1992) (nowrepealed), and 28 U.S.C. § 2644; and it is further
Ordered that the United States Customs Service shall pay interest on the excess duties deposited against those entries listed on Schedule B, pursuant to 28U.S.C. § 2644 from the filing date of the summons in this action, October 3, 1991, to the date of refund; and it is further
Ordered that when the decision in Travenol Laboratories, Inc. v. United States, 118 F.3d 749, No. 96-1534 (Fed. Cir. July 2,1997), reh’g denied, (Fed. Cir. October 23, 1997) becomes final and the time to seek further judicial review has expired, this Court will entertain any requests from the parties to determine whether the Customs Service should pay interest on the excess duties refunded from the entries listed on Schedule B, pursuant to 19 U.S.C. § 1505(c), as amended by the Customs Modernization Act, effective December 8, 1993.
*14SCHEDULE “A”
Entries With No Interest “Issue”
Port: Seattle

Plaintiff Protest No. Entry No.

Marubeni America Corporation 3001-90-100984 221-0725936-2
221-0727169-8
221-0727170-6
221-0727940-2
221-0727941-0
3001-90-100985 221-0727969-1
221-0728442-8
221-0728640-7
221-0728642-3
221-0728776-9
3001-90-100986 221-0728876-7
221-0728878-3
221-0728921-1
221-0729143-1
221-0729225-6
3001-90-100987 221-0729226-4
221-0729280-1
221-0729394-0
221-0729397-3
3001-90-100991 221-0729395-7
221-0729398-1
3001-90-101158 221-0728775-1
*15SCHEDULE “B”
Entries Which May Require Payment of Additional Interest Port: Seattle

Plaintiff Protest No. Entry No.

Marubeni America Corporation 3001-90-100987 221-0729489-8
3001-90-100988 221-0729490-6
221-0729491-4
221-0729671-1
221-0729673-7
221-0729674-5
3001-90-100989 221-0729675-2
221-0729676-0
221-0729885-7
221-0729971-5
221-0730059-6
3001-90-100990 221-0730060-4
221-0730123-0
3001-90-100991 221-0729777-6
221-0729778-4
221-0729820-4
3001-90-100992 221-0729882-4
221-0729883-2
221-0729884-0
221-0729970-7
221-0730058-8
3001-90-101064 221-0729142-3
221-0730208-9
221-0730217-0
221-0730239-4
221-0730240-2
3001-90-101156 221-0730373-1
221-0730420-0
3001-90-101199 221-0730360-8
221-0730361-6
221-0730550-4
221-0730551-2
221-0730607-2
3001-90-101200 221-0730646-0
221-0730647-8
221-0730721-1
221-0730722-9
221-0730723-7
*16SCHEDULE “B” (continued)

Plaintiff Protest No. Entry No.

Marubeni America Corporation 3001-90-101227 221-0730826-8
221-0730838-3
221-0730839-1
3001-90-101277 221-0730949-8
221-0730951-4
221-0731141-1
221-0731142-9
221-0731143-7
3001-90-101278 221-0730950-6
221-0731032-2
221-0731033-0
221-0731074^4
3001-90-101415 221-0731144^5
221-0731180-9
221-0731283-1
221-0731284r-9
221-0731285-6
3001-90-101417 221-0731301-1
3001-90-101424 221-0731690-7
221-0731691-5
3001-90-101425 221-0731523-0
221-0731605-5
221-0731606-3
221-0731607-1
221-0731608-9
3001-90-101426 221-0731406-8
221-0731408-4
221-0731409-2
221-0731464-7
221-0731479-5